—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered April 30, 1986, convicting him of robbery *750in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that he was denied a fair trial based on the trial court’s refusal to admit into evidence a written entry in the arresting officer’s memo book concerning the complainant’s prior inconsistent statement. At the time the defense counsel’s request was made, the content of the memo book entry concerning the complainant’s statement had already been brought to the jury’s attention when the arresting officer was confronted with his pretrial testimony in which he testified to the contents of the entry. Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.